USCA11 Case: 20-14512     Date Filed: 07/02/2021    Page: 1 of 5




                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14512
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:02-cr-00079-JB-S-1



UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                   versus

CECIL SHAVERS,

                                                           Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                                (July 2, 2021)

Before WILLIAM PRYOR, Chief Judge, JORDAN and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14512       Date Filed: 07/02/2021    Page: 2 of 5



      Cecil Shavers appeals pro se the denial of his motion for compassionate

release. 18 U.S.C. § 3582(c)(1)(A). The district court ruled that the statutory

sentencing factors weighed against granting Shavers a sentence reduction. See id.

§ 3553(a). We affirm.

      Shavers moved to reduce his sentence based on the First Step Act of 2018.

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018). He sought a reduction

based on his age of 62, his medical conditions, his race, and the spread of COVID-

19 in FCC Coleman-Medium. Shavers, who admitted before sentencing to abusing

alcohol and drugs, including methamphetamine, alleged that he had several

medical conditions and problems with segments of his hands, legs, and head that

had been damaged during two different explosions. Shavers also alleged that he

had served more than half of his sentence of 272 months of imprisonment for

armed bank robbery and for using a firearm during that crime of violence, see 18

U.S.C. §§ 2113, 924(c)(1)(A), 2, that he was scheduled for release in 2031, and

that he had spent a majority of his last 27 years in prison. The government opposed

Shavers’ motion and submitted a statement from the Bureau of Prisons about its

practices to combat COVID-19 and Shavers’s medical records, which catalogued

his history of colonic polyps; his treatment for hypertension, a leg infection, and a

genital sore; and his diagnoses for hypertension, headaches, and hemorrhoids.




                                          2
           USCA11 Case: 20-14512      Date Filed: 07/02/2021    Page: 3 of 5



      The district court denied Shavers’s motion “after [its] complete . . . review

on the merits.” The district court determined that, “[a]lthough Shavers’ medical

conditions, when considered in conjunction with the Covid-19 pandemic . . .

ma[de] him eligible for compassionate release consideration, . . . the relevant

§ 3553(a) factors supports a denial of his release.” The district court explained that

Shavers’s “crimes warranted a sentence of 272 months’ imprisonment” and “[t]he

same remains true today” because his “criminal history demonstrates a pattern of

disregard for the law and a willingness to resort to violence” and “support[s] a

finding that he is a danger to the community.” The district court stated “that early

release would fail to reflect the seriousness of [Shavers’s] offense, promote respect

for the law, provide just punishment, afford adequate deterrence, and protect the

public.”

      We review the denial of a motion for compassionate release for abuse of

discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). “A district

court abuses its discretion if it applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1267 (11th

Cir. 2019)). “When review is only for abuse of discretion, it means that the district

court had a ‘range of choice’ and that we cannot reverse just because we might

have come to a different conclusion had it been our call to make.” Id. at 912.


                                           3
          USCA11 Case: 20-14512        Date Filed: 07/02/2021     Page: 4 of 5



      A district “court may not modify a term of imprisonment once it has been

imposed” except under certain circumstances. 18 U.S.C. § 3582(c); see United

States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020). Section 3582(c), as

amended by the First Step Act, gives the district court discretion to “reduce the

term of imprisonment . . . after considering the factors set forth in section 3553(a)

to the extent that they are applicable” if a reduction is warranted for “extraordinary

and compelling reasons” and “is consistent with applicable policy statements

issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). The applicable

policy statement for section 3582(c) requires the district court also to determine

that the prisoner is not a danger to the safety of others or the public, see id.

§ 3142(g), before reducing a sentence. U.S.S.G. § 1B1.13.

      The district court did not abuse its discretion by denying Shavers’s motion.

The district court acknowledged that Shavers was eligible for a sentence reduction,

but it reasonably determined that a reduction was unwarranted. The district court

identified the sentencing factors that supported its decision and explained why

those factors weighed against early release. It accorded substantial weight to

Shavers’s criminal history, which included convictions for 9 robberies, most of

which involved the use of a firearm, and third-degree burglary, and reasoned that

his recidivism proved that he posed a danger to the public. We cannot say that




                                            4
          USCA11 Case: 20-14512        Date Filed: 07/02/2021     Page: 5 of 5



either determination—that the sentencing factors weighed against early release or

that Shavers remained a danger to the community—was an abuse of discretion.

      Shavers’s challenges to the adverse ruling fail. He contests the substantial

weight given to his prior convictions, but “[t]he weight given to any specific

§ 3553(a) factor is committed to the sound discretion of the district court,” United

States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). Shavers failed to submit

his recent medical records or evidence about his rehabilitation in a timely fashion

to the district court. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004) (“This Court has ‘repeatedly held that an issue not

raised in the district court and raised for the first time in an appeal will not be

considered by this court.’”). And Shaver’s challenge to his classification as a

career criminal, even if it had been timely submitted to the district court, falls

outside the scope of a section 3582(c) proceeding. See United States v. Bravo, 203

F.3d 778, 781 (11th Cir. 2000) (“A sentencing adjustment undertaken pursuant to

Section 3582(c)(2) does not constitute a de novo resentencing.”).

      We AFFIRM the denial of Shavers’s motion for compassionate release.




                                            5